EXHIBIT NO. 10.80

 

MONY INCENTIVE COMPENSATION AGREEMENT

 

THIS INCENTIVE COMPENSATION AGREEMENT (the “Agreement”) is made this 16th day of
December, 2003 between The MONY Group Inc. (“MONY”), a Delaware corporation, and
Grant W. Kurtz (the “Executive”).

 

WHEREAS, MONY has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with AXA Financial, Inc., a Delaware corporation, that contemplates
a wholly owned subsidiary of AXA Financial, Inc. to be merged with and into MONY
and each share of MONY’s common stock to be converted into a right to receive
$31.00 in cash (the “Merger”);

 

WHEREAS, the Executive is a party to a [Third] Amended and Restated Change in
Control Agreement with MONY Life Insurance Company, a New York corporation and a
wholly owned subsidiary of MONY, dated July 30, 2003 (the “CIC Agreement”);

 

WHEREAS, the Compensation Committee of the MONY Board of Directors has adopted,
and the MONY Board of Directors has approved, resolutions approving the
adjustment of certain incentive compensation arrangements applicable in 2003 for
individuals covered by the CIC Agreements, including the Executive, that will
become effective in the event that the Merger is completed following December
31, 2003;

 

WHEREAS, the Merger Agreement expressly permits MONY to take actions necessary
to effectuate the incentive compensation resolutions; and

 

WHEREAS, the Executive has represented to MONY his intention to continue in
employment with MONY Life until the completion of the Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

  1. Long Term Incentive Payment

 

The Executive has been granted an award with respect to 2,000 units (the “LTPP
Units”) under MONY’s Long Term Performance Plan (the “LTPP”) for the 2001-2003
plan cycle. The Executive hereby waives the right to any payment of the LTPP
Units under the terms of the LTPP. In lieu of such payment, subject to Section 4
hereof, the Executive shall receive a cash payment of $200,000 (less applicable
tax withholdings) upon the Effective Time. In the event that any payment in
respect of the LTPP Units is made at the sole discretion of MONY prior to the
Effective Time, the amount of such cash payment upon the Effective Time shall be
correspondingly reduced.



--------------------------------------------------------------------------------

  2. Annual Incentive Payment

 

The Executive has a target bonus opportunity equal to 177 % of base salary under
MONY’s Annual Incentive Compensation Plan (the “AICP”) for the 2003 bonus year.
The Executive hereby waives the right to any payment for 2003 under the terms of
the AICP. In lieu of such payment, subject to Section 4 hereof, the Executive
shall receive a cash payment of $800,000 (less applicable tax withholdings) upon
the Effective Time. In the event that any payment in respect of the AICP target
bonus is made at the sole discretion of MONY prior to the Effective Time, the
amount of such cash payment upon the Effective Time shall be correspondingly
reduced.

 

  3. Conditions to Payment

 

The payment and benefits provided to the Executive under this Agreement shall be
effective only upon the satisfaction of the following conditions:

 

the Merger shall be consummated in accordance with the terms of the Merger
Agreement, as it may be amended with the approval of the MONY Board of
Directors, and the Effective Time shall occur on a date subsequent to December
31, 2003; and

 

the Executive shall be employed by MONY Life immediately preceding the Effective
Time; provided, however, that the Executive shall continue to be entitled to the
payments and benefits hereunder in the event that employment is terminated prior
to the Effective Time by reason of the Executive’s death or “Disability,” by
MONY Life without “Cause”.

 

  4. Facility of Payment

 

All amounts that become payable to the Executive pursuant to this Agreement
shall be paid by wire transfer of immediately available funds to an account
designated by the Executive to MONY within five business days following the
Effective Time. All payments shall be subject to applicable tax withholdings.

 

  5. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

  6. Governing Law

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
principles thereof.

 

2



--------------------------------------------------------------------------------

  7. Entire Agreement; Waivers Effective Only at the Effective Time

 

  (i) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and, supersedes any and all prior
agreements or understandings between the Executive and MONY with respect to
restricted stock and incentive compensation referred to herein, whether written
or oral. This Agreement shall not amend or modify the CIC Agreement. This
Agreement shall not affect any rights of the Executive with respect to
restricted stock or incentive compensation arrangements that are not referred to
herein. This Agreement may be amended or modified only by a written instrument
executed by the parties hereto.

 

  (ii) The waiver and relinquishment by the Executive in this Agreement of
certain pre-existing rights shall take effect, in each case, only at the
Effective Time. In the event that the transactions contemplated under the Merger
Agreement are not consummated, the Executive shall have, and shall not be deemed
to have waived or relinquished, any pre-existing right that the Executive may
otherwise have under any plan, contract or other entitlement whatsoever.

 

[SIGNATURES ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 16, 2003.

 

EXECUTIVE /s/    Grant W. Kurtz        

--------------------------------------------------------------------------------

Grant W. Kurtz THE MONY GROUP INC. /s/    Michael I. Roth        

--------------------------------------------------------------------------------

Michael I. Roth Chairman and CEO

 

4